DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 11/22/2019 for application number 16/692,424.  
Claims 1-20 are presented for examination.  Claims 1, 10, and 19 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional Application No. 62/212,429 filed on 08/31/2015 is acknowledged by the examiner.
Applicant’s claim for the benefit of a prior-filed parent Application No. 14/884,453 filed on 10/15/2015 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2020, 09/17/2020, 11/23/2020, and 03/08/2021 have been considered by the Examiner.


Claim Objections
Claim 16 is objected to because of the following informalities: in claim 16, “The method of claim 6” should be “The system of claim 15”.  Appropriate correction is required.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8-10, 12-14, and 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 5-8, 10-11, and 13-16 of U.S. Patent No. 10,108,321 in view of Szpak et al. (US 2005/0160397 A1 hereinafter Szpak) and Balasubramanian (US 2010/0050151 A1).

In the table below, the left side contains claims in the instant application while the right side contains claims of U.S. Patent No. 10,108,321: 



16/692,424 (Instant application)
10,108,321  (Patent '321)
(Claim 1) A method of executing a user selected portion of an executable graph, the method comprising: for an executable graph, the executable graph comprising executable modules, receiving user input selecting a sub-portion of the executable graph while not selecting other portions of the executable graph normally executed with the sub-portion of the executable graph; executing the user selected sub-portion of the graph, without executing at least one other portion that would normally be executed when executing modules in the sub-portion of the executable graph, as a result of the user selecting the sub-portion of the graph and receiving the user input for the data needed from upstream modules.
(Claim 1) A method of executing a user defined portion of an executable graph comprising executable modules, the method comprising:executing the executable graph in a first execution of the executable graph;providing to a user a graphical representation of the executable graph;receiving user input changing a portion of the executable graph after the first execution of the executable graph;receiving from the user a selection of a sub-portion of the executable graph, including the user changed portion of the executable graph;executing the user selected sub-portion of the graph in isolation from other portions of the executable graph in a second execution of the executable graph, such that only sub-portion of the executable graph is executed in the second execution of the executable graph, and such that the sub-portion is executed without executing other portions of the executable graph that would normally be executed when executing modules in the sub-portion of the executable graph, as a result of the user selecting only the sub-portion of the executable graph for execution.
.. (Claim 1) determining that data is needed from upstream modules in the graph to execute the sub-portion of the executable graph; receiving user input for the data needed from upstream modules;
(Claim 2) The method of claim 1, further comprising:determining that data is needed from upstream modules in the graph to execute the sub-portion of the executable graph; andobtaining the needed data.
(Claim 3) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to manually input values.
(Claim 5) The method of claim 4, wherein prompting a user to identify values comprises prompting a user to manually input values, such that output values that would ordinarily be obtained from execution of a module are manually obtained.
(Claim 4) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to accept suggested input values.
(Claim 6) The method of claim 4, wherein prompting a user to identify values comprises prompting a user to accept suggested input values.
(Claim 5) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to identify a pointer to where values can be obtained.
(Claim 7) The method of claim 4, wherein prompting a user to identify values comprises prompting a user to identify a pointer to where values can be obtained.
(Claim 8) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to accept cached values from one or more previous executions of relevant upstream modules.
(Claim 3) The method of claim 2, wherein obtaining the needed data comprises obtaining cached values from the first execution of the executable graph of relevant upstream modules.
(Claim 9)  The method of claim 1, further comprising: identifying for the user additional modules that need to be executed to obtain at least a portion of the needed data; and wherein receiving user input for the data needed from upstream modules comprises receiving from the user, input selecting one or more of the additional modules.
(Claim 8)  The system of claim 10, wherein one or more computer-readable media have stored thereon instructions that are executable by the one or more processors to configure the computer system to identify for the user in the user interface, additional modules that need to be executed to obtain at least a portion of the needed data and suggesting to the user that the user select those modules as well.


Regarding Claims 1 and 9, in the same field of endeavor, Szpak teaches wherein for an executable graph, the executable graph comprising executable modules ([0003] Simulink is a graphical modeling environment; the model consists of a set of symbols, called blocks; each block can have zero or more input ports, output ports, and states; each block represents a dynamic system whose inputs, states, and outputs can change continuously and/or discretely at specific points in time; the lines are used to connect the blocks' ports to one another, and represent data dependencies between blocks; [0008] users to specify execution of model components), receiving user input while not selecting other portions of the executable graph normally executed with the sub-portion of the executable graph ([0008] Simulink provides mechanisms for specifying causal relationships between the dynamics of the model and the execution of model components, including: function-call subsystems, triggered subsystems, iterator subsystems, action subsystems and enabled subsystems, which permits users to specify execution of model components conditional on present and past values of signals and other data in the model; [0011] Isolated components within a subsystem designated to execute upon the occurrence of an event - thus, receiving user input selecting a sub-portion of the executable graph while not selecting other portions normally executed with the sub-portion of the executable graph; and receiving user input for the data needed from upstream modules ([0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes.  See fig. 2 - it shows user input for selecting the modules).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein for an executable graph, the executable graph comprising executable modules, receiving user input while not selecting other portions of the executable graph normally executed with the sub-portion of the executable graph, and receiving user input for the data needed from upstream modules, as suggested in Szpak.  Doing so would be desirable because it would allow a user to enable half of the blocks in a subsystem and trigger the other blocks (Szpak [0009]) and configure and assign characteristics to casual relationship (Szpak [0010]), thereby enhancing user convenience and efficiency.  

	Regarding Claim 8, Balasubramanian teaches wherein prompting a user to identify values comprises prompting a user to accept values ([0006]  the displaying step further includes ascertaining whether or not the developer wishes to apply a suggestion of the one or more suggestions displayed for the node and, if the developer wishes to apply the suggestion of the one or more suggestions displayed for the node, applying the suggestion to the node).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein prompting a user to identify values comprises prompting a user to accept values, as suggested in Balasubramanian.  Doing so would be desirable because it would enable an application developer to find ways to effectively monitor and correct such semantic errors during development of software (Balasubramanian [0002]).

Claims 10, 12-14, and 18 of the instant application are system claims similar to the method claims 1, 3-5, and 9 of the instant application and recite similar limitations as claims 10-11, 13-15 and 16 respectively of Patent 10,108,321 and are likewise rejected.
 
Claims 1-9, 10, and 15-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 11-3, 6-14, and 17-18 of U.S. Patent No. 10,496,528 in view of Szpak et al. (US 2005/0160397 A1 hereinafter Szpak) and Balasubramanian (US 2010/0050151 A1).

In the table below, the left side contains claims in the instant application while the right side contains claims of U.S. Patent No. 10,496,528: 



16/692,424 (Instant application)
10,496,528  (Patent '528)
(Claim 1) A method of executing a user selected portion of an executable graph, the method comprising: for an executable graph, the executable graph comprising executable modules, receiving user input selecting a sub-portion of the executable graph while not selecting other portions of the executable graph normally executed with the sub-portion of the executable graph; determining that data is needed from upstream modules in the graph to execute the sub-portion of the executable graph;receiving user input for the data needed from upstream modules; and executing the user selected sub-portion of the graph, without executing at least one other portion that would normally be executed when executing modules in the sub-portion of the executable graph, as a result of the user selecting the sub-portion of the graph and receiving the user input for the data needed from upstream modules.
(Claim 1) A method of efficiently executing a user selected portion of an executable graph comprising executable modules, the method comprising:for an executable graph, the executable graph comprising executable modules, identifying a user selected sub-portion of the executable graph;determining that data is needed from upstream modules in the graph to execute the sub-portion of the executable graph;obtaining the needed data; andexecuting the user selected sub-portion of the graph in isolation from other portions of the executable graph, using the obtained needed data, such that only the sub-portion of the executable graph is executed in the execution of the executable graph, and such that the sub-portion is executed without executing other portions of the executable graph that would normally be executed when executing modules in the sub-portion of the executable graph, as a result of the user selecting only the sub-portion of the executable graph for execution.
(Claim 2) The method of claim 1, further comprising prompting a user to identify values for the data needed from upstream modules.
(Claim 6) The method of claim 1, wherein obtaining the needed data comprises prompting a user to identify values.
(Claim 3) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to manually input values.
(Claim 7) The method of claim 6, wherein prompting a user to identify values comprises prompting a user to manually input values.
(Claim 4) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to accept suggested input values.
(Claim 8) The method of claim 6, wherein prompting a user to identify values comprises prompting a user to accept suggested input values.
(Claim 5) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to identify a pointer to where values can be obtained.
(Claim 9)  The method of claim 6, wherein prompting a user to identify values comprises prompting a user to identify a pointer to where values can be obtained.
(Claim 6) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to accept suggested randomly generated data.
(Claim 10) The method of claim 1, wherein obtaining the needed data comprises using randomly generated data.
(Claim 7) The method of claim 6, wherein the randomly generated data is generated according to a schema.
(Claim 11) The method of claim 10, wherein the randomly generated data is generated according to a schema.
(Claim 8) The method of claim 2, wherein prompting a user to identify values comprises prompting a user to accept cached values from one or more previous executions of relevant upstream modules.
(Claim 2) The method of claim 1, wherein obtaining the needed data comprises obtaining cached values from one or more previous executions of relevant upstream modules.
(Claim 9)  The method of claim 1, further comprising: identifying for the user additional modules that need to be executed to obtain at least a portion of the needed data; and wherein receiving user input for the data needed from upstream modules comprises receiving from the user, input selecting one or more of the additional modules.
(Claim 3)  The method of claim 1, further comprising identifying for the user additional modules that need to be executed to obtain at least a portion of the needed data and suggesting to the user that the user select those modules as well.


Regarding Claims 1, 2, and 9, in the same field of endeavor, Szpak teaches wherein receiving user input while not selecting other portions of the executable graph normally executed with the sub-portion of the executable graph ([0008] Simulink provides mechanisms for specifying causal relationships between the dynamics of the model and the execution of model components, including: function-call subsystems, triggered subsystems, iterator subsystems, action subsystems and enabled subsystems, which permits users to specify execution of model components conditional on present and past values of signals and other data in the model; [0011] Isolated components within a subsystem designated to execute upon the occurrence of an event - thus, receiving user input selecting a sub-portion of the executable graph while not selecting other portions normally executed with the sub-portion of the executable graph; and receiving user input for the data needed from upstream modules comprises receiving from the user, input selecting one or more of the additional modules ([0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes.  See fig. 2 - it shows user input for selecting the modules).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein receiving user input while not selecting other portions of the executable graph normally executed with the sub-portion of the executable graph and receiving user input for the data needed from upstream modules comprises receiving from the user, input selecting one or more of the additional modules, as suggested in Szpak.  Doing so would be desirable because it would allow a user to enable half of the blocks in a subsystem and trigger the other blocks (Szpak [0009]) and configure and assign characteristics to casual relationship (Szpak [0010]), thereby enhancing user convenience and efficiency.  

Regarding Claim 6, Balasubramanian teaches wherein prompting a user to identify values comprises prompting a user to accept suggested data ([0025] fig. 6 illustrates a code snippet configuration interface for configuring one or more code snippets available for correcting semantic errors in code being developed by a developer in an integrated development environment; upon execution of the developer's code, the peer submitted code snippet is invoked according to the execution property specified in the code snippet, such as, before invocation, after invocation or only upon error; the developer code with its dependencies and the code snippet with its dependencies are compiled independent of each other - thus, prompting a user to accept suggested data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein prompting a user to identify values comprises prompting a user to accept suggested data, as suggested in Balasubramanian.  Doing so would be desirable because it would enable an application developer to find ways to effectively monitor and correct such semantic errors during development of software (Balasubramanian [0002]).

Claims 10 and 15-18 of the instant application are system claims similar to the method claims 1 and 6-9 of the instant application and recite similar limitations as claims 12, 17, 18, 13, and 14 respectively of Patent 10,496,528 and are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szpak et al. (US 2005/0160397 A1 hereinafter Szpak).

Regarding Claim 1, Szpak teaches method of executing a user selected portion of an executable graph (Szpak [0002] execution of model components within a modeling environment; [0003] graphical modeling environment), the method comprising: 
for an executable graph, the executable graph comprising executable modules ([0003] Simulink is a graphical modeling environment; the model consists of a set of symbols, called blocks; each block can have zero or more input ports, output ports, and states; each block represents a dynamic system whose inputs, states, and outputs can change continuously and/or discretely at specific points in time; the lines are used to connect the blocks' ports to one another, and represent data dependencies between blocks; [0008] users to specify execution of model components), receiving user input selecting a sub-portion of the executable graph while not selecting other portions of the executable graph normally executed with the sub-portion of the executable graph ([0008] Simulink provides mechanisms for specifying causal relationships between the dynamics of the model and the execution of model components, including: function-call subsystems, triggered subsystems, iterator subsystems, action subsystems and enabled subsystems, which permits users to specify execution of model components conditional on present and past values of signals and other data in the model; [0011] Isolated components within a subsystem designated to execute upon the occurrence of an event - thus, receiving user input selecting a sub-portion of the executable graph while not selecting other portions normally executed with the sub-portion of the executable graph ); 
determining that data is needed from upstream modules in the graph to execute the sub-portion of the executable graph ([0003] signals represented as values traveling along the lines that connect the blocks in a block diagram; [0008] the specifying of causal relationships permits users to specify execution of model components conditional on present and past values of signals and other data in the model; [0033] fig. 2 shows an example of a model 20; the event “A” has been defined and given the attribute of the color “blue”; in the model 20 the block “Post” 22 has been configured to post the event “A” conditionally when the signal 24 at its input port 26 is greater than zero; the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes - thus, determining that data is needed from upstream modules in the graph to execute the sub-portion); 
receiving user input for the data needed from upstream modules ([0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36 (i.e., user input for the data needed from upstream modules), the condition 38 under which the block executes); and 
executing the user selected sub-portion of the graph, without executing at least one other portion that would normally be executed when executing modules in the sub-portion of the executable graph, as a result of the user selecting the sub-portion of the graph and receiving the user input for the data needed from upstream modules ([0033]-[0034] in the model 20 the block “Post” 22 has been configured (as seen by the dialog in that figure) to post the event “A” conditionally when the signal 24 at its input port 26 is greater than zero; the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes; when the output of “Sine Wave” block 21 is positive, “A” is posted by the block “Post”, the three blocks 28, 30 and 32 execute, and the value at the model's root outport is updated (i.e., executing the user selected sub-portion of the graph as a result of the user selecting the sub-portion of the graph and receiving the user input for the data needed from upstream modules); the three blocks 28, 30 and 32 that are conditionally executed are not grouped within a parent subsystem and may be chosen from non-contiguous areas of the model 20 (i.e., not executing other portion that would normally be executed when executing modules in the sub-portion of the executable graph)).  

As to dependent Claim 2, Szpak teaches all the limitations of claim 1.  Szpak further teaches wherein prompting a user to identify values for the data needed from upstream modules ([0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes).  

As to dependent Claim 3, Szpak teaches all the limitations of claim 2.  Szpak further teaches wherein prompting a user to identify values comprises prompting a user to manually input values ([0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes.  See fig. 2).  

As to dependent Claim 5, Szpak teaches all the limitations of claim 2.  Szpak further teaches wherein prompting a user to identify values comprises prompting a user to identify a pointer to where values can be obtained ([0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes.  See fig. 2).

As to dependent Claim 9, Szpak teaches all the limitations of claim 1.  Szpak further teaches wherein identifying for the user additional modules that need to be executed to obtain at least a portion of the needed data ([0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes; [0035] an event's “scope” is the scope of the workspace within which it exists; if a workspace is associated with a subsystem or model, the scope of the event is that subsystem or model.  See fig. 2 - it shows the various blocks/ modules that need to be executed to obtain the needed data for the model); and wherein receiving user input for the data needed from upstream modules comprises receiving from the user, input selecting one or more of the additional modules ([0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes.  See fig. 2 - it shows user input for selecting the modules).  

Claims 10-12, 14, and 18 are system claims corresponding to the method claims 1-3, 5, and 18 above and therefore, rejected for the same reasons. Szpak further teaches  a computer system comprising one or more processors and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to execute a user selected portion of a graph, including instructions that are executable to configure the computer system to perform ([0061] electronic device  holds a graphical modeling and execution environment  such as the Simulink application; the electronic device may be a workstation or server, laptop, PDA, network attached appliance, or some other digital electronic device capable of supporting the graphical modeling and execution environment (i.e., system comprising processors to execute instructions); practicing the illustrative embodiment of the present invention; Claim 33 - in an electronic device, a medium holding a graphical modeling environment having at least one model with a plurality of executable time-based components, graphical modeling environment providing a view of the model, the medium holding executable steps for a method).

Claims 19-20 are medium claims corresponding to the method claims 1-2 above and therefore, rejected for the same reasons. Szpak further teaches a computer-readable storage media having stored thereon instructions that are executable by one or more processors to configure a computer system to execute a user selected portion of a graph, including instructions that are executable to configure the computer system to perform ([0061] electronic device  holds a graphical modeling and execution environment  such as the Simulink application; the electronic device may be a workstation or server, laptop, PDA, network attached appliance, or some other digital electronic device capable of supporting the graphical modeling and execution environment; practicing the illustrative embodiment of the present invention; Claim 33 - in an electronic device, a medium holding a graphical modeling environment having at least one model with a plurality of executable time-based components, graphical modeling environment providing a view of the model, the medium holding executable steps for a method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 6-7, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Szpak in view of Balasubramanian (US 2010/0050151 A1).

As to dependent Claim 4, Szpak teaches all the limitations of claim 2.  However, Szpak fails to expressly disclose wherein prompting a user to identify values comprises prompting a user to accept suggested input values.
In the same field of endeavor, Balasubramanian teaches wherein prompting a user to identify values comprises prompting a user to accept suggested input values ([0025] fig. 6 illustrates a code snippet configuration interface for configuring one or more code snippets available for correcting semantic errors in code being developed by a developer in an integrated development environment; upon execution of the developer's code, the peer submitted code snippet is invoked according to the execution property specified in the code snippet, such as, before invocation, after invocation or only upon error; [0006]  the identifying step further includes creating, using the one or more collaboration records located, visual indicators within the code editor for the one or more nodes containing the semantic errors identified; the displaying step further includes ascertaining whether or not the developer wishes to apply a suggestion of the one or more suggestions displayed for the node and, if the developer wishes to apply the suggestion of the one or more suggestions displayed for the node, applying the suggestion to the node to correct the semantic errors identified).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein prompting a user to identify values comprises prompting a user to accept suggested input values, as taught by Balasubramanian into Szpak.  Doing so would be desirable because it would enable an application developer to find ways to effectively monitor and correct such semantic errors during development of software (Balasubramanian [0002]).  

As to dependent Claim 6, Szpak teaches all the limitations of claim 2.  However, Szpak fails to expressly disclose wherein prompting a user to identify values comprises prompting a user to accept suggested randomly generated data.
In the same field of endeavor, Balasubramanian teaches wherein prompting a user to identify values comprises prompting a user to accept suggested randomly generated data ([0025] fig. 6 illustrates a code snippet configuration interface for configuring one or more code snippets available for correcting semantic errors in code being developed by a developer in an integrated development environment; upon execution of the developer's code, the peer submitted code snippet is invoked according to the execution property specified in the code snippet, such as, before invocation, after invocation or only upon error; the developer code with its dependencies and the code snippet with its dependencies are compiled independent of each other - thus, prompting a user to accept suggested randomly generated data).    
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein prompting a user to identify values comprises prompting a user to accept suggested randomly generated data , as taught by Balasubramanian into Szpak.  Doing so would be desirable because it would enable an application developer to find ways to effectively monitor and correct such semantic errors during development of software (Balasubramanian [0002]).  

As to dependent Claim 7, Szpak and Balasubramanian teach all the limitations of claim 6. Szpak further teaches wherein the randomly generated data is generated according to a schema ([0003] signals represented as values traveling along the lines that connect the blocks in a block diagram; [0033] the dialog box solicits a number of parameters from the user for the post block 22 including the number of inputs 36, the condition 38 under which the block executes).  

Claims 13 and 15-16 are system claims corresponding to the method claims 4 and 6-7 above and therefore, rejected for the same reasons.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szpak in view of Balasubramanian (US 2010/0050151 A1) and Wadsworth et al. (US 2007/0168742 A1 hereinafter Wadsworth).

As to dependent Claim 8, Szpak teaches all the limitations of claim 2.  However, Szpak fails to expressly disclose wherein prompting a user to identify values comprises prompting a user to accept values.
In the same field of endeavor, Balasubramanian teaches wherein prompting a user to identify values comprises prompting a user to accept values ([0006]  the displaying step further includes ascertaining whether or not the developer wishes to apply a suggestion of the one or more suggestions displayed for the node and, if the developer wishes to apply the suggestion of the one or more suggestions displayed for the node, applying the suggestion to the node).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein prompting a user to identify values comprises prompting a user to accept values, as taught by Balasubramanian into Szpak.  Doing so would be desirable because it would enable an application developer to find ways to effectively monitor and correct such semantic errors during development of software (Balasubramanian [0002]).  
However, Szpak and Balasubramanian fails to expressly disclose wherein the values include cached values from one or more previous executions of relevant upstream modules . 
In the same field of endeavor, Wadsworth teaches wherein the values include cached values from one or more previous executions of relevant upstream modules ([0060] for the one or more isolated modules of code, builder 315 may further retrieve the stored input data and/or state and output data from, e.g., a local storage component corresponding to code isolating tool 300, runtime execution environment 200, or an OS in an unmanaged execution environment).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the values include cached values from one or more previous executions of relevant upstream modules, as taught by Wadsworth into Szpak and Balasubramanian.  Doing so would be desirable because it would enable a testing implementation that resembles a third-party customer processing scenario (Wadsworth [0058]) and enable building effective test cases (Wadsworth, Abstract).

Claim 17 is a system claim corresponding to the method claim 8 above and therefore, rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Simitsis et al. (US 2017/0004173 A1) teaches the Decomposition module 216 may isolate subqueries in response to a user selection of an operator node in the query tree. In response to a selection, decomposition module 216 may (1) isolate the selected node of the query tree; (1) study the corresponding part of the selected node's query plan; (3) generate execution code in a programming language (e.g., SQL) to run the subquery; and (4) generate a textual description in natural language explaining what this subquery accomplishes. Specifically, decomposition module 216 may use the user-selected node of the query tree as a root for a new subquery tree and also automatically include in the new subquery tree all descendant nodes needed to form a valid query…[0052] In block 545, the user selects one of the tree subsets for further analysis. In response to the selection, an isolated query tree including the selected tree subset and corresponding performance metrics may be rendered in block 550. The user can then use the isolated query tree to perform a more detailed analysis of the tree subset of the query tree. Method 500 may then return to block 525 to identify the critical paths of the isolated query tree as described above with respect to the complete query tree (see [0030] and fig. 6A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143